Citation Nr: 1506765	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  97-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 2000, for the grant of service connection for bipolar disorder not otherwise specified (NOS) and general anxiety disorder (formerly major depressive disorder). 

2.  Entitlement to an effective date earlier than December 17, 2012 for the award of a 100 percent evaluation for bipolar disorder NOS and general anxiety disorder (formerly major depressive disorder).

3.  Entitlement to an initial evaluation in excess of 50 percent for bipolar disorder NOS and general anxiety disorder (formerly major depressive disorder).

4.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease (DDD), lumbar spine.

5.  Entitlement to an initial evaluation in excess of 20 percent for status post right knee medial meniscus tear with debridement of the articular cartilage and stress fracture.

6.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis, right knee. 

7.  Entitlement to an initial evaluation in excess of 30 percent for bilateral plantar fasciitis with calcaneal spurs of the left and right feet.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to March 1995, and from January 2002 to April 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1995 and March 2001 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, the Board remanded the case for additional development. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

VA treatment records dated from April 2011 to December 2013 were added to the claims file in April 2014.  Also, the Veteran submitted additional VA treatment records in June 2014.  There is no waiver for any of these records; however, this evidence is not relevant to the issue of entitlement to an effective date earlier than August 8, 2000, for the grant of service connection for bipolar disorder NOS and general anxiety disorder.  Thus, a remand to the RO for the issuance of a supplemental statement of the case (SSOC) is not necessary.

In December 2014, the Veteran submitted a letter in which she complained about the untimely processing of her appeal.  She indicated that the undersigned promised her that a decision would be made in her case in "NO LATER THAN 30 DAYS."  (Emphasis in original).  The Board certainly understands the Veteran's frustration with the processing time of this older appeal; however, att no time did the undersigned make such a promise.  Indeed, the case was not received by the Board until August 2014, at which time a transcript needed to be created and associated with the file.  

The issues of entitlement to increased ratings for DDD of the lumbar spine, bipolar disorder NOS and general anxiety disorder, and the right knee, as well as the issue of entitlement to an effective date earlier than December 17, 2012 for the award of a 100 percent evaluation for bipolar disorder NOS and general anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for bipolar disorder NOS and general anxiety disorder (formerly major depressive disorder) is dated August 8, 2000; no claim of service connection for a psychiatric disability, formal or informal, was received prior to that date.  

2.  In a March 2001 rating decision, the RO granted service connection for bipolar disorder NOS and general anxiety disorder (formerly major depressive disorder), awarding a 50 percent disability rating from August 8, 2000.

3.  At the June 2014 hearing, the Veteran expressed his desire to withdraw the appeal for entitlement to an initial evaluation in excess of 30 percent for bilateral plantar fasciitis with calcaneal spurs of the left and right feet.  A written transcription of the Veteran's testimony is of record.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 8, 2000 for the grant of service connection for bipolar disorder NOS and general anxiety disorder (formerly major depressive disorder) have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial evaluation in excess of 30 percent for bilateral plantar fasciitis with calcaneal spurs of the left and right feet have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  At the June 2014 hearing, the Veteran expressed his desire to withdraw the appeal of entitlement to an initial evaluation in excess of 30 percent for bilateral plantar fasciitis with calcaneal spurs of the left and right feet.  A written transcription of the Veteran's testimony is of record.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

Since the earlier effective date claim is a downstream issue from an award of service connection and an increased rating award, another VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board finds that VA has complied with its duty to assist the Veteran.  The evidence of record includes VA treatment records, private treatment records, state disability records, and lay statements.  She has not identified any records which could be pertinent to her claim that have not been secured.  The Veteran was afforded VA examinations that the Board finds are adequate because the examiners discussed her medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Finally, the Veteran does not contend that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

III.  Earlier Effective Date

In March 2001, the RO granted service connection for bipolar disorder NOS and general anxiety disorder (formerly major depressive disorder) and assigned a 50 percent evaluation, effective August 8, 2000.  

The Veteran contends that she is entitled to a December 17, 1998 effective date for service connection because that is when she first sought mental health treatment from VA and diagnosed with anxiety and depression.  She maintains that this treatment essentially raises an informal claim of service connection for a psychiatric disability.

The effective date of an award based on an original claim for disability compensation shall be the day following separation from active service or date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet. App. 32 (1998).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  

The Veteran separated from her first period of active service in March 1995.  It is not in dispute that she failed to submit a claim of entitlement to service connection for a psychiatric disability within one year from her discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

A letter dated August 8, 2000 and written by a VA psychologist establishes that the Veteran had been treated for anxiety and depression at the Long Beach VAMC since December 1998.  A VA treatment record dated December 17, 1998 shows that the Veteran's primary care provider referred her to the mental health clinic after she complained of job-related stress and anxiety.  The Veteran was subsequently referred to a psychologist for evaluation and therapy.  VA treatment records dated in July 1999 and January 2000 confirm the Veteran's treatment for depression.  These records, however, do not indicate an intent to apply for benefits.  Nor does the Veteran contend that she contacted the RO regarding her psychiatric disability immediately after the December 1998 visit, or at any time prior to August 8, 2000.  Notably, an intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

Under 38 C.F.R. § 3.157 (b)(1), a report of VA examination or hospitalization may constitute an informal claim under certain circumstances.  VA medical records, however, cannot constitute an informal claim unless service connection has previously been established or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) (2014).  In this case, there is no indication that the issue of service connection for a psychiatric disability was addressed prior to the August 8, 2000 claim.  There simply is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  Therefore, the VA treatment records dated December 1998 and the VA records showing ongoing treatment thereafter cannot constitute an informal claim for service connection.  

It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  In other words, in this situation, there must be the presence of the disability and a claim.  Unfortunately, absent a claim, formal or informal, prior to August 8, 2000, there is no basis on which to grant an earlier effective date in this case.  







ORDER

Entitlement to an effective date earlier than August 8, 2000 for the grant of service connection for bipolar disorder NOS and general anxiety disorder (formerly major depressive disorder) is denied.

The appeal of entitlement to an initial evaluation in excess of 30 percent for bilateral plantar fasciitis with calcaneal spurs of the left and right feet is dismissed.


REMAND

With respect to the increased rating claim for the Veteran's psychiatric disability, the most recent SSOC is dated April 2013.  Additional VA treatment records were added to the claims file in April 2014.  With respect to the increased rating claims for the Veteran's back and right knee, the most recent SSOC is dated April 2014.  The Veteran submitted additional VA treatment records later that month.  There is, however, no waiver for any of these records.  These records contain relevant information with respect to the increased rating claims.  Without a written waiver of initial RO consideration of this additional pertinent evidence, these increased rating claims must be returned to the AOJ for readjudication and issuance of a SSOC.  See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c) (2014). (The amendment to 38 U.S.C.A. § 7105 by adding new paragraph (e) [Section 501] does not apply to these claims.)

Regarding the claim for an earlier effective date for the 100 percent evaluation for bipolar disorder NOS and general anxiety disorder (formerly major depressive disorder), such matter is inextricably intertwined with the appeal seeking an increased rating for that issue.  Thus, consideration of the effective date matter must be deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After conducting any other necessary development, readjudicate the increased rating claims and the effective date claim, considering any evidence submitted since the April 2013 SSOC.  If any of the benefits sought remain denied, issue a SSOC with consideration of the VA examinations and treatment records and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


